IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 01-10329
                                              _______________




                                           STEVE MIDDLETON,

                                                                  Plaintiff-Appellant,

                                                   VERSUS

                     BALL-FOSTER GLASS CONTAINER COMPANY, L.L.C.,

                                                                  Defendant-Appellee.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                           m 3:99-CV-964-P
                                    _________________________

                                               January 16, 2002


Before JOLLY, SMITH, and BENAVIDES,                       ment on his claims of discrimination and re-
  Circuit Judges.                                         taliation under the Americans with Disabilities
                                                          Act and retaliation under the Texas Labor
PER CURIAM:*                                              Code. We have reviewed the briefs and perti-
                                                          nent portions of the record and have heard the
   Steve Middleton appeals a summary judg-                arguments of counsel.

                                                             We conclude that the district court was
        *
          Pursuant to 5TH CIR. R. 47.5, the court has     correct in ascertaining that Middleton was nei-
determined that this opinion should not be published
                                                          ther disabled nor perceived as such and that
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.            there was no retaliation. The inability to per-
form a particular job does not constitute a sub-
stantial limitation on the major activity of
working. See generally Toyota Motor Mfg.,
Ky., Inc. v. Williams, No. 00-1089, 2002 U.S.
LEXIS 400 (U.S. Jan. 8, 2002).

   The summary judgment is AFFIRMED,
essentially for the reasons given by the district
court in its comprehensive memorandum opin-
ion and order entered on February 2, 2001.




                                                    2